Citation Nr: 0609514	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-11 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active duty from September 1988 to September 
1992.  In May 1994, a character of discharge determination 
found that a subsequent period of service from September 28, 
1992 to April 20, 1993, was under "other than honorable 
conditions" and is a bar to VA benefits.  38 C.F.R. § 3.12 
(2005).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied service connection for bilateral 
hearing loss and tinnitus.  This case was previously before 
the Board in September 2005 when it was remanded to the RO in 
an attempt to provide the veteran a VA examination.  
Unfortunately, the veteran did not appear for the examination 
and his whereabouts are unknown.  The Board proceeds with its 
review of the appeal.    


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Hearing loss and tinnitus are not shown during service, 
or to a compensable degree within the first postservice year.

3.  The competent medical evidence does not relate hearing 
loss and tinnitus to service.

4.  There is no medical diagnosis of tinnitus.


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in or aggravated 
by service and an organic disease of the nervous system may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  VA either notified or attempted to notify 
the veteran of the information and evidence necessary to 
substantiate his claims for service connection for hearing 
loss and tinnitus in a May 2002 letter to the veteran, as 
well as the September 2002 rating decision, and in 
supplemental statements of the case (SSOC) issued in June and 
August 2003, December 2004, and most recently in a 
comprehensive SSOC issued in November 2005.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the May 2002 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, although the 
veteran was not specifically told to give VA everything he 
had pertaining to his claim, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In numerous 
communications with the VA, the veteran was repeatedly put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in December 
2004, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained.  The veteran has not identified, and the record 
does not show that there are any unobtained records which 
could substantiate the veteran's claims for service 
connection for hearing loss and tinnitus.  He was also 
provided the opportunity to present argument and evidence in 
hearings before a hearing officer at the RO, which he 
declined, and before a Veterans Law Judge.  Although a travel 
Board hearing was scheduled for the regional office, the 
veteran failed to report for the hearing.  Neither the 
veteran nor his representative have provided an explanation 
for his failure to appear, although notification was sent to 
the veteran at his most recent address of record as well as 
the previous address of record.  In this regard, the Board 
notes that to the extent that the veteran has changed 
addresses without informing VA, it is well-established that 
it is the claimant's responsibility to keep VA advised of his 
whereabouts.  If he does not do so, "there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Although VA 
attempted to provide the veteran a VA examination to 
determine if his hearing loss was related to service, he 
failed to appear for the examination scheduled in September 
2005.  VA cannot assist the veteran further in this regard 
without his cooperation.  The Board wishes to emphasize that, 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996). "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim for service connection for 
hearing loss and tinnitus.  Therefore, no further assistance 
to the appellant with the development of evidence is 
required.  

Decision

The veteran is claiming entitlement to service connection for 
hearing loss and tinnitus.  Although hearing was tested on 
examination at entry into service in August 1988, there was 
no notation of hearing loss.  An audiogram at discharge in 
April 1993 noted hearing loss.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
15
LEFT
30
45
40
40
45

That audiogram also noted that the veteran was routinely 
exposed to hazardous noise.  The Board notes this audiogram 
was conducted after the veteran's recognized honorable period 
of service which ended in September 1992.  There are no 
subsequent medical records relating to hearing loss or 
tinnitus, and because the veteran's current whereabouts are 
unknown, VA has been unable to schedule the veteran for a VA 
examination.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

If the disorder is sensorineural hearing loss (organic 
disease of the nervous system), service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005). 

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993)  The 
determination of whether the veteran has a hearing loss 
disability is governed by 38 C.F.R. § 3.385 (2005), which 
states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2005).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  38 C.F.R. 
§ 3.655(b).  Under VA regulations, it is incumbent upon the 
veteran to submit to a VA examination if he is applying for, 
or in receipt of, VA compensation or pension benefits.  See 
Dusek v. Derwinski, 2 Vet. App. 519 (1992) (sustaining 
Board's denial of claim pursuant to 38 C.F.R. § 3.655).  As 
such, the Board will consider the veteran's claim for service 
connection for hearing loss and tinnitus, based on the 
evidence of record.

First, the Board notes that while the veteran meets the 
requirement of a current hearing loss disability for VA 
purposes under 38 C.F.R. § 3.385 (2005), the evidence does 
not support service connection for hearing loss or tinnitus.  
In this case, the veteran's only argument is that he had had 
an audiogram during service showing hearing loss, and he 
should therefore be service connected.  However, as noted 
above, this audiogram was during a period of service which 
has been determined to be other than honorable, and is a bar 
to VA benefits.  It will therefore be considered as 
postservice medical evidence.  

The veteran is not claiming injury as a result of combat, and 
the service personnel records do not show that he 
participated in combat, which is not shown merely by service 
during a period of war.  As such, the provisions regarding 
lay evidence as sufficient proof of incurrence of injury 
during service for certain combat veterans are not for 
application.  38 U.S.C.A. § 1154(b).  There is no evidence of 
either acoustic trauma in service, or of any hearing loss 
disability during service.  The earliest evidence of hearing 
loss is the April 1993 audiogram.  Although this is in the 
first postservice year, there is no evidence that this 
hearing loss is the result of organic disease, i.e., 
sensorineural in origin.  Even assuming it was sensorineural, 
it does not appear from the audiogram that it was manifest to 
a compensable degree during the first postservice year and as 
such could not be service connected on a presumptive basis.  

There is no medical evidence specifically linking the 
veteran's hearing loss to acoustic trauma in service, 
including the April 1993 audiogram noting that he was 
routinely exposed to hazardous noise.  First, this is clearly 
a statement of the veteran's complaint rather than a medical 
opinion linking the veteran's hearing loss to active service.  
A mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Second, the examiner did not identify the hazardous noise as 
occurring during the veteran's recognized honorable service 
rather than during the veteran's period of service which is a 
bar to VA benefits.  As such, there is no medical evidence in 
the claims file specifically relating the veteran's hearing 
loss or tinnitus to noise exposure in service.  

With regard to the claim for tinnitus, there is no medical 
evidence of tinnitus in the claims file, either during 
service, or currently.  Without evidence of a current 
disability, there is nothing to service connect.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328 
(1997).  

The Board has considered the veteran's statements regarding 
the origin of his hearing loss and tinnitus; however, this is 
not competent evidence to show that acoustic trauma in 
service is the cause of his hearing loss and any tinnitus, 
notwithstanding his inservice occupational specialty which is 
identified on his separation papers as "medical 
specialist."  In the regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA), competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2)).  
See also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The etiology of the veteran's hearing loss and 
tinnitus is beyond the range and scope of competent lay 
evidence contemplated by the applicable regulations, and it 
is not shown that the veteran possesses the requisite 
education, training or experience to provide competent 
medical evidence.  

The preponderance of the evidence is against the claims for 
service connection for hearing loss and tinnitus, and because 
there is no approximate balance of positive and negative 
evidence, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002);  
See also 38 C.F.R. § 3.102 (2005).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


